SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1397
CA 13-00896
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND VALENTINO, JJ.


EILEEN MALAY, PLAINTIFF-APPELLANT,

                     V                                           ORDER

CITY OF SYRACUSE, GARY W. MIGUEL, DANIEL
BELGRADER, MICHAEL YAREMA AND STEVE LYNCH,
DEFENDANTS-RESPONDENTS.


O’HARA, O’CONNELL & CIOTOLI, FAYETTEVILLE (FRANK S. GATTUSO OF
COUNSEL), FOR PLAINTIFF-APPELLANT.

MARY ANNE DOHERTY, CORPORATION COUNSEL, SYRACUSE (JAMES MCGINTY OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Onondaga County (Brian
F. DeJoseph, J.), entered November 29, 2012. The order granted the
motion of defendants for dismissal of plaintiff’s complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   January 3, 2014                      Frances E. Cafarell
                                                Clerk of the Court